Citation Nr: 0528026	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether reduction of a 50 percent rating for the service-
connected major depressive disorder (formerly characterized 
as chronic undifferentiated schizophrenia) was proper.

2.  Entitlement to a disability rating in excess of 10 
percent for a major depressive disorder (formerly 
characterized as chronic undifferentiated schizophrenia), 
prior to May 1, 2003.

3.  Entitlement to a disability rating in excess of 30 
percent for a major depressive disorder (formerly 
characterized as chronic undifferentiated schizophrenia).


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
reduced the evaluation of the veteran's service-connected 
major depressive disorder (formerly characterized as chronic 
undifferentiated schizophrenia) (hereinafter "psychiatric 
disability") from 50 to 10 percent, effective October 1, 
2000.  The veteran perfected a timely appeal challenging both 
the reduction in the rating for his psychiatric disability as 
well as the denial of his claim for an increased evaluation 
for the condition.

When this matter was initially before the Board in June 2001, 
it was remanded for further development and adjudication.

In March 2003, the Board denied the veteran's claims seeking 
restoration of the 50 percent rating for his psychiatric 
disability and to an evaluation in excess of 10 percent for 
the condition.  The veteran appealed the Board's March 2003 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in an October 2003 order, granted the 
parties' joint motion for remand, vacating the Board's August 
2003 decision and remanding the case for compliance with the 
terms of the joint motion.

In February 2004, the Board again remanded this matter to 
comply with the terms of the Court's order.  

In a June 2005 rating decision, the RO recharacterized the 
veteran's service-connected psychiatric disability from 
chronic undifferentiated schizophrenia to major depressive 
disorder, and increased the evaluation of the condition to 30 
percent, effective May 1, 2003.  Since the 30 percent rating 
is effective subsequent to the date the veteran filed his 
increased rating claim, is not the highest rating available 
for his psychiatric disability, and because the veteran is 
presumed to seek the maximum available benefit for a 
disability, his claim for an increased rating remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In light of the foregoing, the Board has recharacterized the 
veteran's increased rating claim as separate issues as stated 
on the title page.


FINDINGS OF FACT

1.  In July 1980, the RO granted service connection for 
chronic undifferentiated schizophrenia and assigned a 50 
percent rating, effective June 6, 1979.

2.  Service connection for chronic undifferentiated 
schizophrenia was in effect for more than 10 years and there 
is no showing that the original grant was based on fraud or 
that the veteran did not have the requisite service or 
character of discharge, and thus it is protected from being 
severed.

3.  The RO's decision to reduce the veteran's evaluation of 
the veteran's psychiatric disability from 50 to 10 percent, 
effective October 1, 2000, was supported by evidence 
contained in the record at the time of the reduction and was 
made in compliance with applicable due process laws and 
regulations.

4.  During the period from October 1, 2000, to October 23, 
2002, the veteran's psychiatric disability was productive of 
no more than mild occupational and social impairment due to 
mild and transient symptoms that decrease his work 
efficiency, including mild to moderate anxiety and 
depression; the preponderance of the medical evidence during 
this period is against a finding that his psychiatric 
disability was productive of occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as suspiciousness, panic attacks, 
chronic sleep impairment or mild memory loss.  

5.  Since October 24, 2002, the medical evidence shows that 
the veteran's psychiatric disability is productive of 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as memory impairment; 
impaired judgment; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships; however, the preponderance of the 
evidence is against a finding the condition is manifested by 
occupational and social impairment, with deficiencies in most 
areas, including work and family relations, due to impaired 
judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation of the veteran's 
psychiatric disability from 50 to 10 percent, effective 
October 1, 2000, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
psychiatric disability, for the period from October 1, 2000, 
to October 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Codes 9204, 9434 (2004).

3.  The criteria for a 50 percent evaluation for psychiatric 
disability, effective October 24, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9204, 9434 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims seeking restoration of the 50 percent evaluation for 
his psychiatric disability and to an increased rating for 
this condition, and that the requirements of the VCAA have 
been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determination.  By way of these documents, and the RO's March 
and October 2002, as well as its March and November 2004 
"VCAA" letters; the June 2001, and February 2004 Board 
remands; and the Board's March 2003decision denying his 
claims; VA carefully advised him of the information and 
evidence necessary to substantiate his claims and the 
importance of doing so.  Id.  In this regard, the Board notes 
that in November 2002 and February 2003 statements, the 
veteran reported that he had no further information to submit 
in support of his claim, which affirmatively shows that he 
understood the need to do so.

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. at 
119.  Moreover, he has not asserted that he was prejudiced in 
any way by VA's development of this appeal.  See Mayfield; 
Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decisions, the SOC, the SSOCs, and the Board 
decision and remands, when cobbled together, see Mayfield, 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as post-service records and reports 
of his treatment, dated from 1999 to 2004.  In addition, in 
April 2000 he was afforded a formal VA examination to 
determine the nature, extent and severity of his psychiatric 
disability, and in December 2002 failed to report for another 
VA psychiatric examination to assess the condition; however, 
the record contains a comprehensive October 2002 VA 
outpatient psychiatric evaluation.  Further, his 
representative has submitted written argument in support of 
his appeal.

In light of the foregoing, and particularly given the Board's 
determination that the veteran's psychiatric disability 
warrants a 50 percent rating, effective October 24, 2002, the 
Board concludes that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claims and that there is no prejudice to him by appellate 
consideration of the claim at this time, without the Board 
remanding the case for a third time to the RO for providing 
additional assistance to the veteran in the development of 
his claim, or to give his representative another opportunity 
to present additional evidence and/or argument because the 
essential fairness of the adjudication was maintained.  See 
Mayfield; see also Bernard v. Brown, supra.  In this case, 
any further development would be futile, and that there is no 
possibility that additional assistance would further aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

In July 1980, the RO granted service connection for chronic 
undifferentiated schizophrenia and assigned a 50 percent 
rating under Diagnostic Code 9204, effective June 6, 1979.  
In an October 1981 rating decision, the RO reduced the 
evaluation of the veteran's schizophrenia to 30 percent under 
Diagnostic Code 9204, effective January 1, 1982.  In July 
1983, the RO again reduced the rating of the veteran's 
schizophrenia, to 10 percent under Diagnostic Code 9204, 
effective October 1, 1983.

In an October 1997 rating decision, the RO increased the 
evaluation of the veteran's psychiatric disability to 50 
percent under Diagnostic Code 9204, effective March 19, 1997, 
based on the findings of the June 1997 VA examination report.  
The psychiatrist who conducted the examination discussed the 
history of the veteran's psychiatric disability as well as 
his medication regimen.  She also noted he was currently 
unmarried and had been divorced twice, but that he continued 
to reside with his second spouse.  The examiner also observed 
that the veteran had worked for the United States Postal 
Service (USPS) from 1984 to 1995 but was fired because of 
problems with absenteeism, which he explained was due to job 
pressures.  

During the examination, the veteran complained of having 
tension and anger when people yelled at him, as well as 
depression, poor but improving concentration, and no 
interests.  Following her review of his records and the 
findings of her interview of the veteran, the psychiatrist 
commented that her assessment was that the veteran's original 
diagnosis of acute schizophrenia was based on him being too 
fearful to speak.  She added that his psychosis had abated, 
and noted that the veteran was seen for anxiety and paranoid 
feelings from 1991 and for depression in 1995 to 1997.  The 
examiner further stated that the veteran had managed to 
maintain a relationship with his former spouse but feared 
outsiders, and especially work colleagues.

The psychiatrist diagnosed the veteran as having 
schizophrenia, chronic paranoid type, mild, with secondary 
anxiety, and major depressive disorder in the 1990s, and 
estimated that his Global Assessment of Functioning (GAF) 
score was 45.  In this regard, she opined that his 
employability was limited by difficulty with tolerating 
interactions, supervisors, and co-workers, and limited 
tolerance to stress.  

Also of record at the time of the July 2000 rating decision 
that reduced the evaluation of the veteran's psychiatric 
disability were VA vocational rehabilitation and outpatient 
treatment records.  The vocational rehabilitation records 
show that the veteran applied for vocational rehabilitation 
in 1996 and had these benefits discontinued, effective from 
September 1996, because of his failure to report for 
scheduled testing and assessment.  Nonetheless, a review of 
these records reflects the veteran reported for one 
counseling session in June 1996, where the examiner indicated 
that he was dressed casually, but cleanly, expressed very 
little affect, and answered all questions asked in a concise 
fashion.  The records also indicate that the veteran 
complained of being easily frustrated and having problems 
with anxiety.  An examiner commented that the veteran's 
service-connected psychiatric disability created functional 
limitations and impairments, and that although he had taken 
Prozac to treat his psychiatric disability, he was no longer 
taking drugs to treat the condition.  

VA outpatient treatment records, dated from December 1996 to 
January 1999, show that the veteran sought treatment on two 
occasions for major depressive disorder.  A December 1996 
entry reflects that the veteran's major depressive disorder 
was mild to moderately disabling, and in February 1997, an 
examiner noted that the veteran was taking Prozac and that it 
was helping him.  

In April 2000, the veteran was afforded another formal VA 
psychiatric examination.  The veteran reported that he was 
divorced, lived by himself, and had worked full time for the 
US Postal Service for the last 13 years, except for a small 
break from 1995 to 1997.  He complained of feeling anxious 
and reported that he was not currently being treated with any 
psychiatric medication.  

A mental status examination revealed that he was alert and 
oriented, had good judgment in reference to his illness, that 
his speech was unremarkable, that his mood was good, and that 
his affect was broad ranged.  His thought process was clear, 
coherent, and goal directed, and was free of any obsessions, 
compulsions, delusions, or hallucinations.  There was no 
evidence of concentration or memory disturbance, suicidal 
ideation, or psychotic symptoms.  The veteran's speech and 
affect were not disorganized, his concentration and memory 
were good, and there were no unusual mannerisms or tics.  The 
psychiatrist concluded that the veteran had no current 
psychiatric disability and estimated that his GAF score was 
90-100.

Based on the findings of the April 2000 VA psychiatric 
examination, in April 2000, the RO proposed to reduce the 
evaluation of the veteran's psychiatric disability from 50 to 
10 percent.  In a letter dated later that month, the RO 
notified the veteran of the proposed reduction, informed him 
of his right to submit evidence and to appear for a personal 
hearing, and allowed him a period of 60 days required under 
38 C.F.R. § 3.105(e).

The veteran's only "response" consists of his May 2000 
filing of a claim for an increased rating for the condition.  
In support, the veteran reported that his psychiatric 
disability had worsened.

In a July 2000 rating decision, the RO implemented the 
proposed reduction, and noted that the 10 percent rating was 
protected as a matter of law.  In September 2000, the veteran 
filed a Notice of Disagreement (NOD) with the reduction, and 
in October 2000, perfected his appeal by filing a Substantive 
Appeal, in which he asserted that VA had breached its duty to 
assist him and that it had failed to apply all relevant laws 
and regulations.

In June 2001, the Board remanded this case in light of the 
enactment of the VCAA, and to have the veteran undergo 
another VA psychiatric examination.  

On October 24, 2002, the veteran was afforded an outpatient 
evaluation by his treating VA psychiatrist.  The physician 
reported that the veteran wanted "papers to be filed" for 
"family medical leave."  The veteran explained that he had 
recently been unfavorably treated at the USPS and had missed 
work because he was depressed and felt the people at work 
were "against him."  The veteran denied having audio or 
visual hallucinations or homicidal or suicidal ideation.

The examiner stated that for the prior four to five years, 
the veteran's condition had been stable, with no 
hallucinatory behavior or depression.  The physician 
indicated, however, that the veteran was not compliant with 
his medication regimen and was not attending VA counseling 
sessions.  A mental status examination revealed that the 
veteran was alert, calm and cooperative.  The psychiatrist 
described his mood as irritable and "redirectable," and 
stated that his affect was appropriate but that his speech 
was illogical.  The examiner added that his memory and 
concentration were fair and that his judgment and insight 
were poor.  The examiner diagnosed the veteran as having an 
adjustment disorder with depression and anxiety, and 
indicated that the veteran had refused pharmacotherapy and 
individual psychotherapy.

Subsequent VA outpatient treatment entries, dated in December 
2002 and January 2003, reflect that the veteran failed to 
report for follow-up appointments with his treating VA 
psychiatrist.  The veteran also failed to report for a 
December 2002 VA psychiatric examination.

In a March 2003 decision, the Board denied the veteran's 
application to restore his 50 percent rating, and to an 
increased rating for his psychiatric disability, which then 
was limited to schizophrenia.  As noted in the introduction, 
the veteran appealed, and in an October 2003 order, the Court 
vacated the Board's August 2003 decision and remanded the 
case to VA.

In February 2004, the Board again remanded this matter to 
comply with the terms of the Court's order requiring VCAA 
notification regarding the information and evidence that the 
veteran needed to submit to substantiate his restoration 
claim.  In addition, because the parties in the joint motion 
concluded that his increased rating and restoration claims 
were inextricably intertwined, both issues were sent to the 
RO for further development and adjudication.

While on remand, the RO associated with the claims folder 
records of the veteran's private and VA outpatient treatment, 
dated from May 2003 to April 2004.  The May 2003 private 
records of his care by Dr. Daniel Kravitz show that the 
veteran was easily startled and depressed.  He was also 
tearful and acknowledged having suicidal ideation.  His 
affect was sad; however, he denied having delusions or 
hallucinations.  The records indicate that the veteran's GAF 
score was 55.

An April 2004 VA outpatient treatment entry shows that the 
veteran was seen complaining of depression and of sleeping 
quite a bit.  The veteran stated that he enjoyed golfing and 
fishing but that he refrained from doing so because of his 
fear of going to public places; he also reported hearing 
voices.  The examiner noted that the veteran was taking 
psychiatric medications prescribed by Dr. Kravitz.

Based on the newly received evidence, in a June 2005 rating 
decision, the RO recharacterized the veteran's service-
connected psychiatric disability from chronic 
undifferentiated schizophrenia to major depressive disorder, 
and increased the evaluation of the condition to 30 percent 
under Diagnostic Code 9434, effective May 1, 2003.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

Further, in Mittleider v. West, 11 Vet. App. 181 (1998), the 
Court held that VA regulations require that when the symptoms 
and/or degree of impairment due to a veteran's service-
connected psychiatric disability cannot be distinguished from 
any other diagnosed psychiatric disorders, VA must consider 
all psychiatric symptoms in the adjudication of the claim.  

As noted in the introduction, the definition of the veteran's 
psychiatric disability was expanded during the course of this 
appeal from chronic undifferentiated schizophrenia, which was 
rated under Diagnostic Code 9204; the veteran's service-
connected psychiatric disability now also includes major 
depressive disorder, which is evaluated under Diagnostic Code 
9434.  The Board notes, however, that both conditions are 
evaluated pursuant to the criteria set forth in the general 
schedule for rating mental disorders.  See 38 C.F.R. § 4.130.

Pursuant to that general schedule, a 10 percent evaluation is 
warranted for a psychiatric disability that requires 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted when it is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

A.  Reduction

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, e.g., those for 
which the evaluations have been in effect for less than five 
years, re-examinations disclosing improvement warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) are inapplicable 
because the veteran's prior 50 percent evaluation had been in 
effect for less than five years at the time of the reduction.  

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluation.  Following the proposed April 2000 rating 
reduction, the RO notified the veteran of the proposed 
reduction that same month, informed him of his right to 
submit evidence and appear for a personal hearing, and 
allowed him a period of 60 days required under 38 C.F.R. 
§ 3.105(e) before implementing the reduction in July 2000.  
As indicated above, no further medical evidence was 
submitted.

The next question for the Board is whether the evidence of 
record on October 1, 2000, provided a basis for the rating 
reduction.  At the time of the rating decision, the veteran's 
chronic undifferentiated schizophrenia was evaluated as 50 
percent disabling under Diagnostic Code 9204, which is 
evaluated, as is major depressive disorder (Diagnostic Code 
9434), under the general schedule for rating mental 
disorders.

In comparing the medical evidence upon which the 50 percent 
evaluation was based, i.e., the June 1997 VA psychiatric 
examination, with the evidence upon which the reduction to a 
10 percent evaluation was based, i.e., the April 2000 VA 
psychiatric examination, the Board finds that overall 
improvement in the veteran's disorder was shown at the time 
of the proposed reduction.  

As discussed above, the June 1997 VA psychiatric examination 
report states the veteran was having problems at work that he 
attributed were due to job pressures.  In addition, the 
examiner noted that the veteran complained of suffering from 
tension, anger, depression and concentration problems.  
Further, the examiner indicated that although the veteran had 
managed to maintain a relationship with his former spouse, he 
feared outsiders, and especially work colleagues.  Moreover, 
she estimated that his GAF score was 45, and commented that 
his employability was limited by difficulty with tolerating 
interactions, supervisors, and co-workers, and limited 
tolerance to stress.  

In this regard, the Board observes according to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score of 45 reflects serious symptoms of psychiatric 
disability, such as suicidal ideation or serious impairment 
of social and occupational functioning.

The report of the April 2000 VA psychiatric examination shows 
that it was as comprehensive the one performed in June 1997.  
By contrast, however, the latter VA examination report 
indicates that a mental status examination revealed that the 
veteran was alert and oriented, had good judgment, and that 
his speech was unremarkable.  In addition, it disclosed that 
his mood was good and that his affect was broad ranged.  His 
thought process was clear, coherent, and goal directed, and 
was free of any obsessions, compulsions, delusions, or 
hallucinations.  There was no evidence of concentration or 
memory disturbance, suicidal ideation, or psychotic symptoms.  
The veteran's speech and affect were not disorganized, his 
concentration and memory were good, and there were no unusual 
mannerisms or tics.  Moreover, the psychiatrist concluded 
that the veteran had no current psychiatric disability and 
estimated that his GAF score was 90-100.  In this regard, the 
Board emphasizes that according to DSM-IV, a GAF score of 90 
represents absent or minimal symptoms, with good functioning 
in all areas; a GAF score of 91 to 100 reflects superior 
functioning in a wide range of activities, with no 
psychiatric symptoms.

In light of the foregoing, the Board has considered the 
evidence of record and finds that the reduction in the 
evaluation of the veteran's psychiatric disability from 50 to 
10 percent was proper in light of the criteria of 38 C.F.R. 
§ 3.105(e) and the medical evidence of record.  As such, the 
preponderance of the evidence is against the veteran's claim 
concerning the propriety of this reduction.  

In reaching this determination, the Board acknowledges the 
veteran's contention that his service-connected psychiatric 
disability had increased in severity, rather than improved.  
The Board does not question the sincerity of the veteran's 
conviction; however, as a lay person, he is not competent to 
establish a medical diagnosis or merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran is not professionally 
qualified to offer an assessment regarding the severity of 
his psychiatric disability, and since the preponderance of 
the medical evidence is against the claim, restoration of the 
50 percent rating is not warranted.

B.  Increased rating

The veteran's psychiatric disability is currently evaluated 
as 10 percent disabling, effective October 1, 2000, and 30 
percent disabling, effective May 1, 2003.  As noted above, in 
July 2005, the RO increased the evaluation of the veteran's 
psychiatric disability based on the findings and conclusions 
contained in Dr. Kravitz's private treatment records, and did 
so under Diagnostic Code 9434.


(i).  From October 1, 2000, to October 23, 2002

As the RO pointed out, there is no medical evidence dated 
between October 1, 2000, and October 23, 2002, that shows 
that the veteran's psychiatric disability, whether it be a 
psychotic disorder, i.e., his chronic undifferentiated 
schizophrenia, or a neurotic disorder, i.e., his major 
depressive disorder, warrants more than the protected 10 
percent rating.  Indeed, the April 2000 VA examination 
report, which indicates that he had a GAF score of between 90 
and 100, does not even warrant the assignment of this rating, 
which however is protected.  Further, as the Board pointed 
out in the March 2003 decision, a review of the record shows 
that because of the veteran's failure to report for the 
December 2002 VA psychiatric examination, the only other 
contemporaneous medical evidence of record are VA outpatient 
treatment records, dated from January 1999 to October 2002.  
These records are completely negative for complaint or 
treatment of psychiatric disability, with the significant 
exception of an October 24, 2002, VA outpatient evaluation.

As such, the Board agrees with the RO there is no basis to 
conclude that his psychiatric disability was productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks chronic sleep 
impairment, and mild memory loss.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent during 
this period.

(ii).  Since October 24, 2002

On October 24, 2002, the veteran was afforded an outpatient 
evaluation by his treating VA psychiatrist.  The physician 
that the veteran had been experiencing problems at work and 
had missed work because he was depressed and that people at 
work were "against him."  The examiner stated that for the 
prior four to five years, the veteran's condition had been 
stable with no hallucinatory behavior or depression.  The 
physician indicated, however, that his mood was irritable and 
"redirectable," and stated that his speech was illogical.  
The examiner added that his memory and concentration were 
fair and that his judgment and insight were poor.  The 
examiner diagnosed the veteran as having an adjustment 
disorder with depression and anxiety, and indicated that the 
veteran had refused pharmacotherapy and individual 
psychotherapy.

Subsequent VA outpatient treatment entries, dated in December 
2002 and January 2003, reflect that the veteran failed to 
report for follow-up appointments with his treating VA 
psychiatrist.  

Significantly, as the RO noted, the private treatment 
records, dated since May 2003, show that the veteran was 
easily startled and depressed.  He was also tearful and 
acknowledged having suicidal ideation.  In addition, the 
veteran's affect was sad; however, he denied having delusions 
or hallucinations.  These records also reflect that the 
veteran's GAF score was 55.

According to DSM-IV, a GAF score of 55 represents moderate 
psychiatric symptoms, such as moderate difficulty in social 
and occupational functioning.  The Board concludes that that 
assessment, taken together with the findings of the October 
24, 2002, VA outpatient evaluation, shows that the veteran's 
psychiatric disability most closely approximates the criteria 
for a 50 percent rating, effective the date of the outpatient 
psychiatric evaluation.

The Board further finds, however, that entitlement to an 
evaluation in excess of 50 percent has not been shown.  In 
this regard, the Board notes that the medical evidence does 
not show that the veteran has deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to suicidal ideation; obsessional rituals; 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.  Accordingly, the preponderance of 
the evidence is against an evaluation in excess of 50 percent 
since October 24, 2002.


C.  Extraschedular consideration

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's psychiatric disability so as to 
warrant assignment of an evaluation higher than 10 and 50 
percent, effective October 1, 2000, and October 24, 2002, 
respectively, on an extra-schedular basis.  In this regard, 
the Board notes that no showing that the veteran's 
psychiatric disability has resulted in marked interference 
with employment, i.e., beyond that reflected by the assigned 
evaluations.  In addition, there is no indication that the 
veteran's psychiatric disability has necessitated frequent, 
or indeed, any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

The rating reduction of the evaluation of the veteran's 
psychiatric disability from 50 to 10 percent, effective 
October 1, 2000, was proper, and the appeal is denied.

An increased rating for psychiatric disability, for the 
period from October 1, 2000, to October 23, 2002, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent rating for psychiatric 
disability, effective October 24, 2002, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


